UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAHABIR MAHABIR,
                                Plaintiff,
                                                                     19-CV-9395 (JPO)
                        -v-
                                                                           ORDER
 QUEENS DOLLAR, INC., et al.,
                        Defendants.


J. PAUL OETKEN, District Judge:

       All defendants were served by October 25, 2019. However, no appearance has been

entered on Defendants’ behalf, and no response to the complaint has been filed in the allotted

time. Plaintiff has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendants or their counsel regarding a response to

the complaint.

       If Plaintiff fails by January 10, 2020, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendants, the action may be dismissed for

failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendants.

       SO ORDERED.

Dated: December 16, 2019
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
